DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application does not claim for foreign priority. 
This application is a continuation of 16/324,303 filed on 2/8/2019, now patented US 10,999,114 B2.
16/324,303 is a national stage of International Application No. PCT/CN2016/094623 filed on 8/11/2016.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 4/2/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over ZTE Corp, ZTE Microelectronics (“Discussion on FB-OFDM of new waveform for new radio interface”, 3GPP TSG RAN WG1 Meeting #85, R1-164265, 23th-27th May 2016, Section 2, hereinafter ZTE) in view of Venkatesan et al. (“OFDM for 5G: Cyclic Prefix versus Zero Postfix, and Filtering versus Windowing”, 2016 IEEE ICC, hereinafter Venkatesan) further in view of National Taiwan University (“OFDM-Based Waveform With Precoding Techniques”, 3GPP TSG RAN WG1 Meeting #85, R1-165113, 23th-27th May 2016, hereinafter NTU).
Regarding claim 1:
ZTE discloses a transmission apparatus comprising: 
an IFFT section that performs IFFT processing on a signal (see, ZTE: Fig. 1, reference block “IFFT in Every Symbol”; section 2, “The process of a bank of filters upon multiple subcarriers can be implemented by conducting IFFT on all subcarriers first and passing the resultant data through a polyphase filter”); 
a control section that determines a signal waveform configuration for the signal after the IFFT processing in accordance with a communication environment of the transmission apparatus (see, ZTE: Fig. 1, reference block “Pulse Function Selection”; section 2, “The pulse function selection module chooses the pulse function according to the requirements under different scenarios”); and 
a Post-IFFT section that performs Post-IFFT processing on the signal after the IFFT processing based on the determined signal waveform configuration (see, ZTE: Fig. 1, reference block “Polyphase Filter”; section 2, “The operation of polyphase filter after IFFT is equivalent to windowing in time domain and significantly reduces the complexity in filtering each subcarrier”). 
ZTE does not explicitly teach wherein the control section determines to apply filtering as the signal waveform configuration when a plurality of transmission apparatuses operate asynchronously. 
In the same field of endeavor, Venkatesan teaches wherein the control section determines to apply filtering as the signal waveform configuration when a plurality of transmission apparatuses operate asynchronously (see, Venkatesan: Abstract, “in a multiuser system operating asynchronously and with user-specific subcarrier spacing and symbol period, filtering … yield substantial and comparable rate gains over standard OFDM when implemented at both transmitter and receiver”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZTE to include the teachings of Venkatesan in order to yield substantial and comparable rate gains over standard OFDM by applying filtering (see, Venkatesan: Abstract).

ZTE in view of Venkatesan does not explicitly teach wherein the control section determines not to apply filtering as the signal waveform configuration when low latency communication is required of the transmission apparatus.
In the same field of endeavor, NTU discloses wherein the control section determines not to apply filtering as the signal waveform configuration when low latency communication (e.g., URLLC) is required for the transmission apparatus (see, NTU: Table 2. According to the teachings of NTU, applying filtering may result in interblock interference (IBI) and increase in transmission latency and it is not suitable for low latency communication such as URLLC. Precoding technique has advantage over filtering for low latency communication.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZTE in view of Venkatesan to include the teachings of NTU in order to determine applicable signal processing between filtering or windowing based on a simple lookup depending on use cases. For example, while filtering may be applied for eMBB and mMTC and filtering with guard time extension may be applied for mMTC, filtering is not applied for URLLC service type based on a simple lookup of the Table 2 depending on different use cases (eMBB, mMTC, and/or URLLC) (see, NTU: Table 2). One would have been motivated to make such a combination because creating a control section (i.e., “pulse function selection” as mentioned above) that selects an appropriate waveform configuration depending on the communication environment reduces the complexity in system design which is well-known in the art.
Regarding claim 5:
As discussed above, ZTE in view of Venkatesan and NTU discloses all limitations in claim 1.
ZTE further discloses wherein the signal waveform configuration is indicated to the transmission apparatus via higher-layer signaling or a control channel (see, ZTE: Fig. 1, reference block “Pulse Function Selection”; section 2, “The pulse function selection module chooses the pulse function according to the requirements under different scenarios”. A selection of different waveforms (i.e., different pulse functions) is controlled by a higher-layer signaling or a control channel (i.e., pulse function selection) prior to the signal is filtered with the polyphaser filter according to the Fig. 1).

Regarding claim 6:
	Claim 6 is directed towards the method describing the steps and the functions of the transmission apparatus of claim 1, and contains no additional limitations. Therefore, claim 6 is rejected by applying the same rationale used to reject claim 1 above.

Claim 2 is are rejected under 35 U.S.C. 103 as being unpatentable over ZTE in view of Venkatesan further in view of NTU and further in view of Qualcomm Incorporated (“Waveform Candidates”, 3GPP TSG-RAN WG1 Meeting #84b, R1-162199, 11th-15th April 2016, hereinafter Qualcomm). 
Regarding claim 2:
As discussed above, ZTE in view of Venkatesan and NTU teaches all limitations in claim 1.
ZTE in view of Venkatesan and NTU does not explicitly teach wherein the control section determines to apply filtering as the signal waveform configuration when an allocation bandwidth allocated for communication of the transmission apparatus is less than a threshold, and determines not to apply filtering or determines to apply windowing as the signal waveform configuration when the allocation bandwidth is equal to or greater than the threshold.
In the same field of endeavor, Qualcomm teaches wherein the control section determines to apply filtering as the signal waveform configuration (see, Qualcomm: Table 2-11, UFMC and FCP-OFDM) when an allocation bandwidth allocated for communication of the transmission apparatus is less than a threshold (see, Qualcomm: Sections 2.2.3, “To suppress OOB interference, the tx filter has to be carefully designed as a band-pass filter which only passes the assigned RB.”; Section 2.2.5, “the band pass filter of FOFDM is bandwidth dependent … the total filter length is fixed”), and determines not to apply filtering or determines to apply windowing as the signal waveform configuration when the allocation bandwidth is equal to or greater than the threshold (see, Qualcomm: Table 2-11, all other waveforms other than UFMC and FCP-OFDM). As shown above, Qualcomm discloses determining to apply filtering based on the waveform being used in Table 2-11. Qualcomm also discloses that the band pass filter length is fixed, which means that the filter has a certain bandwidth threshold. 
It is well known to one of ordinary skill in the art that filtering bandwidth (i.e., the fixed bandwidth of a band-pass filter) must be greater than the bandwidth of the allocated communication channel (i.e., assigned resource block (RB)) with a certain bandwidth threshold when designing the filter as discussed by Qualcomm (see, Qualcomm: Sections 2.2.3 and 2.2.5) in order to avoid unwanted clipping or distortion of communication channel signal due to filtering. Therefore, filtering is not suitable when the allocation bandwidth for communication (i.e., bandwidth of assigned resource block (RB)) is equal or greater than the filtering bandwidth threshold (i.e., the fixed bandwidth of the band-pass filter), which the claim limitations cite.
It is well known to one of ordinary skill in the art that when out of band (OOB) emission is high, filtering is not a good choice due to clipping or distortion of the signals and therefore the filter has to be carefully designed as a band-pass filter as Qualcomm discusses with a certain bandwidth threshold (i.e.., less than a certain bandwidth of a band-pass filter). Qualcomm teaches that the UFMC, FCP-OFDM and F-OFDM waveforms have better OOB suppression than legacy CP-OFDM, thus suitable for filtering with a carefully designed band-pass filter, not windowing (see, Sections 2.2.3 UFMC and 2.2.4 FCP-OFDM and Table 2-6).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZTE in view of Venkatesan and NTU to include the teachings of Qualcomm in order to determine applicable signal processing between filtering and/or windowing based on a level of out-of-band emissions for a given band-pass filter bandwidth threshold (i.e., the fixed bandwidth of the band-pass filter). For example, filtering may be applied for waveforms such as UFMC and FCP-OFDM operating within a certain bandwidth threshold with better OOB suppression (i.e., when the bandwidth of RB is less than the fixed bandwidth of the band-pass filter) and windowing may be applied for all other waveforms according to the disclosure by Qualcomm (see, Table 2-11). One would have been motivated to make such a combination because creating a control section (i.e., “pulse function selection” as mentioned above) that selects an appropriate waveform configuration depending on the communication environment reduces the complexity in system design which is well-known in the art.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over ZTE in view of Venkatesan further in view of NTU and further in view of Orange, Spreadtrum, InterDigital, ZTE, Cohere, Telstra, … (“WF on waveform candidates categorization”, 3GPP TSG RAN WG1 Meeting #85, R1-165666, 23th-27th May 2016, hereinafter OrangeGroup).  

Regarding claim 3:
As discussed above, ZTE in view of Venkatesan and NTU teaches all limitations in claim 1.
	ZTE in view of Venkatesan and NTU does not explicitly teach wherein the control section determines to apply neither filtering nor windowing as the signal waveform configuration when a guard band is configured in an adjacent band adjacent to an allocation band allocated for communication of the transmission apparatus, and determines to apply filtering or windowing as the signal waveform configuration when no guard band is configured in the adjacent band.
In the same field of endeavor, OrangeGroup teaches wherein the control section determines to apply neither filtering nor windowing as the signal waveform configuration when a guard band is configured in an adjacent band adjacent to an allocation band allocated for communication of the transmission apparatus, and determines to apply filtering or windowing as the signal waveform configuration when no guard band is configured in the adjacent band (see OrangeGroup: Slide 4).
As shown in Slide 4, OrangeGroup teaches determining to apply filtering or windowing based on the waveform being used. OrangeGroup discloses the waveform (CP-OFDM, DFT-s-OFDM, ZT-s-OFDM) for when no filtering or windowing is used having a guard band configured in an adjacent band, and the waveform (all other waveforms in slide 4) for when filtering or windowing is used having no guard band.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that CP-OFDM and DFS-s-OFDM have high out-of-band emissions and therefore use a guard band configured in adjacent band compared to other waveforms that do not require a guard band.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZTE in view of Venkatesan and NTU to include the teachings of OrangeGroup in order to determine applicable signal processing between filtering and/or windowing based on a simple lookup depending on use cases. For example, neither filtering nor windowing may be applied for waveforms with configured guard bands such as CP-OFDM and DFT-s-OFDM and filtering or windowing may be applied for all other waveforms according to the disclosure by OrangeGroup (see, OrangeGroup: Slide 4). One would have been motivated to make such a combination because creating a control section (i.e., “pulse function selection” as mentioned above) that selects an appropriate waveform configuration depending on the communication environment reduces the complexity in system design which is well-known in the art.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ZTE in view of Venkatesan further in view of NTU and further in view of Qualcomm (“5G Waveform & Multiple Access Techniques”, November 4, 2015, hereinafter Qualcomm2).
Regarding claim 4:
As discussed above, ZTE in view of Venkatesan and NTU discloses all limitations in claim 1.
ZTE in view of Venkatesan and NTU does not explicitly teach wherein a correspondence relationship between the communication environment and the signal waveform configuration is previously defined.
In the same field of endeavor, Qualcomm2 teaches wherein a correspondence relationship between the communication environment and the signal waveform configuration is previously defined (see, Qualcomm2: Slide 17, “Summary of recommendations”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZTE in view of Venkatesan and NTU to include the teachings of Qualcomm2 in order to practically implement FFT/IFFT based waveform synthesis and selection based on a previously defined communication environment scenarios and to implement an optimal signal processing options for different communication environments and recommended waveforms for different use cases such as eMBB, mMTC, and URLLC (see, Qualcomm2: Slide 17, “Summary of recommendations”).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.Y./Examiner, Art Unit 2471     

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471